 

Exhibit 10.5

 



 

 

COLLATERAL ADMINISTRATION AGREEMENT

 

 

This COLLATERAL ADMINISTRATION AGREEMENT, dated as of August 23, 2012 (this
“Agreement”) is entered into by and among TICC CLO 2012-1 LLC, a Delaware
limited liability company (the “Issuer”), TICC Capital Corp., a Maryland
corporation, in its capacity as collateral manager (the “Collateral Manager”),
and The Bank of New York Mellon Trust Company, National Association, a limited
purpose national banking association with trust powers (“BNY”), in its capacity
as collateral administrator (the “Collateral Administrator”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer and BNY, as trustee (the “Trustee”), have entered into an
Indenture (the “Indenture”) dated as of August 23 2012 pursuant to which the
Secured Notes and Subordinated Notes of the Issuer (collectively, the “Notes”)
were issued;

 

WHEREAS, pursuant to the terms of the Indenture, the Issuer pledged certain
assets (the “Collateral”) as security for the Secured Notes;

 

WHEREAS, the Collateral Manager has entered into a Collateral Management
Agreement (the “Management Agreement”) with the Issuer dated as of August 23,
2012, in connection with which the Collateral Manager has agreed to provide
certain services to the Issuer with respect to the Collateral;

 

WHEREAS, the Issuer wishes to engage the Collateral Administrator to perform on
its behalf certain administrative duties of the Issuer with respect to the
Collateral pursuant to the Indenture;

 

WHEREAS, in accordance with Section 14.17 of the Indenture, the Issuer wishes to
engage the Collateral Administrator to act as the Information Agent (as
hereinafter defined); and

 

WHEREAS, the Collateral Administrator, on behalf of the Issuer, is prepared to
perform certain specified obligations of the Issuer under the Indenture or the
Collateral Manager under the Indenture on its behalf, and certain other services
as specified herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in the Indenture.

 

2. Powers and Duties of the Collateral Administrator and the Collateral Manager.

 

 

 

(a) The Issuer hereby appoints as its agent BNY in the capacity of Collateral
Administrator and BNY hereby accepts its appointment as the Issuer’s agent and
shall act in the capacity of Collateral Administrator for the Issuer until the
earlier of BNY’s resignation or removal pursuant to Section 8 hereof or until
termination of this Agreement pursuant to Section 7 hereof. The Collateral
Administrator shall assist the Issuer and the Collateral Manager in connection
with monitoring the Collateral on an ongoing basis and providing to the Issuer
and the Collateral Manager certain reports, schedules and other data which the
Issuer, or the Collateral Manager on its behalf, is required to prepare and
deliver under the Indenture. The Collateral Administrator’s duties and authority
to act as Collateral Administrator hereunder are limited to the duties and
authority specifically provided for in this Agreement. The Collateral
Administrator shall not be deemed to assume the obligations of the Issuer under
the Indenture or of the Collateral Manager under the Indenture or the Management
Agreement. Nothing herein contained shall be deemed to release, terminate,
discharge, limit, reduce, diminish, modify, amend or otherwise alter in any
respect the duties, obligations or liabilities of the Issuer or the Collateral
Manager under or pursuant to the Indenture or the Management Agreement.

 

(b) Promptly following the Closing Date, the Collateral Administrator shall
create a Collateral database and shall provide access to the information
contained therein to the Collateral Manager and the Issuer. The Collateral
Administrator shall update the Collateral database promptly following (i) the
sale, disposition, acquisition or change in rating of any Collateral Obligation,
Equity Security or Eligible Investment and (ii) any amendment or changes to loan
amounts held as Collateral, in each case based upon, and to the extent of,
information furnished to the Collateral Administrator by the Issuer or
Collateral Manager as may be reasonably required by the Collateral Administrator
from time to time or that may be provided by the Trustee (based upon notices
received by the Trustee from the issuer, or trustee or agent bank under an
Underlying Document, or similar source).

 

(c) Not later than two Business Days prior to the day on which each Monthly
Report or Distribution Report is required to be provided by the Issuer pursuant
to Section 10.6(a) or Section 10.6(b) of the Indenture, respectively, the
Collateral Administrator shall calculate, using the information contained in the
Collateral database created by the Collateral Administrator pursuant to
Section 2(b) above and any other Collateral information normally maintained by
BNY, in its capacity as Trustee, and subject to the Collateral Administrator’s
receipt from the Collateral Manager of information with respect to the
Collateral that is not contained in such Collateral database or normally
maintained by BNY, as Trustee, each item required to be stated in such Monthly
Report or Distribution Report (together with Payment Date instructions) in
accordance with the Indenture.

 

(d) Not more than two Business Days after receiving an Issuer Request requesting
information regarding redemption pursuant to Section 9.2 or 9.3 of the
Indenture, the Collateral Administrator shall compute the information required
to be provided by the Issuer in the Redemption Date notice pursuant to Section
9.4 of the Indenture.

 

(e) Upon written notification by the Collateral Manager of a proposed
acquisition of any Collateral Obligation pursuant to Section 12.2 of the
Indenture (accompanied by such information concerning the Collateral Obligation
to be acquired as may be necessary to make the calculations referred to below),
the Collateral Administrator shall perform a pro forma calculation of the tests
set forth in Sections 12.2(a)(i)(B) and (C), as applicable, of the Indenture as
a condition to such acquisition in accordance with the Indenture, in all cases,
based upon information contained in the Collateral database and information
furnished by the Issuer and Collateral Manager, and provide the results of such
calculations to the Collateral Manager so that the Collateral Manager may
determine whether such acquisition is permitted by the Indenture. The Collateral
Administrator shall deliver a draft of such calculation to the Collateral
Manager promptly after the later of (i) notification of such proposed
acquisition by the Collateral Manager and (ii) delivery of all information to
the Collateral Administrator reasonably necessary to complete such calculations.
The Collateral Administrator shall have no obligation to determine (and the
Collateral Manager will timely advise the Collateral Administrator) whether (a)
any item of Collateral meets the criteria of Collateral Obligation set forth
therein, (b) the conditions specified in the definition of “Delivered” have been
complied with or (c) any item of Collateral meets the definition of “Collateral
Obligation”, “Credit Risk Obligation”, “Defaulted Obligation”, “Discount
Obligation” or “Equity Security”.

 

2

 

(f) Upon written notification by the Collateral Manager of a proposed sale of
any Collateral Obligation pursuant to Section 12.1 of the Indenture (accompanied
by the Collateral Manager’s designation of the subsection of Section 12.1 of the
Indenture pursuant to which it proposes to effect such sale), the Collateral
Administrator shall perform a pro forma calculation of each criterion set forth
in the designated subsection of Section 12.1 of the Indenture, if any, as a
condition to such disposition in accordance with the Indenture and provide the
results of such calculations to the Collateral Manager so that the Collateral
Manager may determine whether such sale is permitted by the Indenture. The
Collateral Administrator shall deliver a draft of such calculations to the
Collateral Manager promptly after the later of (i) notification of such proposed
sale by the Collateral Manager and (ii) delivery of all information to the
Collateral Administrator reasonably necessary to complete such calculations.

 

(g) With respect to the calculations to be provided by the Collateral
Administrator set forth in Sections 2(e) and 2(f) above, in no event shall the
Collateral Administrator be required to deliver such calculations earlier than
one Business Day following the receipt by the Collateral Administrator of all
information necessary to complete such calculations. In the event the Collateral
Manager does not provide the Collateral Administrator the items necessary to
complete the calculations required by Sections 2(e) and 2(f) above and/or the
Collateral Manager proceeds with a Sale, purchase or substitution of Collateral
Obligations prior to the time the Collateral Administrator delivers such
calculations, neither the Collateral Administrator nor the Trustee shall be
responsible for determining whether the provisions of the Indenture have been
satisfied (including compliance with the Investment Criteria) and each of the
Trustee and Collateral Administrator shall be entitled to rely upon the
instructions of the Collateral Manager in all respects, including but not
limited to instructions (which may be in the form of trade tickets) to release
Collateral Obligations from the lien of the Indenture or to acquire Collateral
Obligations. In the event the Collateral Manager consummates a Sale, purchase or
substitution prior to receiving the calculations of the Collateral
Administrator, the Collateral Administrator shall be under no duty, and shall
incur no liability, to perform the calculations set forth in Sections 2(e) and
2(f) above if the Collateral Administrator does not timely receive the
information necessary to perform such calculations until after the consummation
of such Sale, purchase or substitution.

 

3

 

(h) The Collateral Administrator shall assist the Independent certified public
accountants in the preparation of those reports required under Section 10.8 of
the Indenture.

 

(i) The Collateral Administrator shall assist the Collateral Manager in the
preparation of such other reports that may be required by the Indenture and that
are reasonably requested in writing by the Collateral Manager and agreed to by
the Collateral Administrator.

 

(j) The Collateral Manager shall cooperate with the Collateral Administrator in
connection with the preparation (including the calculations required hereunder)
by the Collateral Administrator of all reports, instructions, the Monthly
Reports, the Distribution Reports, statements and certificates required in
connection with the acquisition and disposition of Collateral under the
Indenture. The Collateral Manager shall review and verify the contents of the
aforesaid reports, instructions, statements and certificates. The Collateral
Administrator shall cooperate with the Collateral Manager in connection with the
Collateral Manager’s review of the contents of the aforesaid reports,
instructions, statements and certificates and shall provide such items to the
Collateral Manager no later than one Business Day prior to the applicable due
date to enable such review. Upon receipt of approval from the Collateral
Manager, the Collateral Administrator shall transmit same to the Issuer for
execution and shall make such reports, instructions, statements and certificates
after execution by the Issuer or the Collateral Manager, as applicable,
available on the Trustee’s website. At the instruction of the Collateral
Manager, the Collateral Administrator shall attach to the reports such
additional information that is provided by the Collateral Manager and
independently prepared by, or on behalf of, the Collateral Manager. The
Collateral Manager shall be solely responsible for the content of any such
additional information.

 

If, in performing its duties under this Agreement, the Collateral Administrator
is required to decide between alternative courses of action, the Collateral
Administrator may request written instructions from the Collateral Manager as to
the course of action desired by it. If the Collateral Administrator does not
receive such instructions within two Business Days after it has requested them,
the Collateral Administrator may, but shall be under no duty to, take or refrain
from taking any such courses of action. The Collateral Administrator shall act
in accordance with instructions received after such two Business Day period
except to the extent it has already taken, or committed itself to take, action
inconsistent with such instructions. The Collateral Administrator shall be
entitled to rely on the advice of legal counsel and Independent accountants in
performing its duties hereunder and shall be deemed to have acted in good faith
if it acts in accordance with such advice.

 

The Collateral Administrator shall have no obligation to determine Market Value
or price of any Collateral in connection with any actions or duties under this
Agreement.

 

Nothing herein shall prevent the Collateral Administrator or any of its
Affiliates from engaging in other businesses or from rendering services of any
kind to any Person.

 

3. 17g-5 Information.

 

(a) In accordance with Section 14.17(a) of the Indenture, the Issuer hereby
appoints the Collateral Administrator to act as the “Information Agent” under
this Section 3.

 

4

 

(b) The sole duty of the Information Agent shall be to forward via e-mail, or
cause to be forwarded via e-mail, but only to the extent such items are received
by it in accordance with clause 3(f) hereof, to the Issuer’s e-mail address
account at srosenthal@ticc.com (the “Posting Email Account”) for posting on the
NRSRO Website, the following items (collectively hereinafter referred to as the
“Information”):

 

(i) Event of Default or acceleration notices required to be delivered to the
Rating Agency pursuant to Article 5 of the Indenture;

 

(ii) Reports, information or statements required to be delivered to the Rating
Agency pursuant to Article 10 of the Indenture;

 

(iii) Any notices, information, requests or responses required to be delivered
by the Issuer or the Trustee to the Rating Agency pursuant to Articles 3, 6, 7,
8, 9, 12, and 16 of the Indenture;

 

(iv) Copies of supplements to the Indenture and amendments to this Collateral
Administration Agreement and the Management Agreement, in each case, provided by
or on behalf of the Issuer to the Information Agent; and

 

(v) Any additional items provided by the Issuer, the Trustee or the Investment
Manager to the Information Agent pursuant to Section 14.4 of the Indenture.

 

In the event that the Information Agent encounters a problem when forwarding the
Information to the Posting Email Account, the Information Agent’s sole
responsibility shall be to attempt to forward such Information one additional
time. In the event the Information Agent still encounters a problem on the
second attempt, it shall promptly notify the Issuer, the Trustee and the
Investment Manager of such failure, at which time the Information Agent shall
have no further obligations with respect to such Information; provided, however,
such problems shall not prevent the Issuer, the Trustee or the Investment
Manager from resubmitting such Information or additional Information to the
Posting Email Account at a later time pursuant to the terms of Section 3(b)
hereof. Notwithstanding anything herein or any other document to the contrary,
in no event shall the Information Agent be responsible for forwarding to the
Posting Email Account any information other than the Information in accordance
herewith.

 

(c) The Issuer shall be responsible for posting all of the 17g-5 Information and
any other information on the NRSRO Website other than the Information.

 

(d) The Information Agent shall forward all Information it receives in
accordance herewith to the Posting Email Account, subject to Section 3(b)
hereof, on the same Business Day of receipt provided that such information is
received by 12:00 p.m. (New York time) or, if received after 12:00 p.m. (New
York time), on the next Business Day.

 

(e) The parties hereto agree that any Information required to be provided to the
Information Agent under the Indenture or hereunder shall be sent to the
Information Agent at TICC2012-1@bnymellon.com, or promptly after any change
thereof, such other e-mail address specified by the Information Agent in writing
to the Issuer and Investment Manager.

 

5

 

(f) The Information Agent shall not be responsible for and shall not be in
default hereunder or under the Indenture, or incur any liability for any act or
omission, failure, error, malfunction or delays in carrying out any of its
duties which results from (i) the Issuer’s, Investment Manager’s or any other
party’s failure to deliver all or a portion of the Information to the
Information Agent; (ii) defects in the Information supplied by the Issuer, the
Investment Manager or any other party to the Information Agent; (iii) the
Information Agent acting in accordance with Information prepared or supplied by
any party; (iv) the failure or malfunction of the Posting Email Account or the
NRSRO Website; or (v) any other circumstances beyond the control of the
Information Agent. The Information Agent shall be under no obligation to make
any determination as to the veracity or applicability of any Information
provided to it hereunder, or whether any such Information is required to be
maintained on the NRSRO Website pursuant to the Indenture or under Rule 17g-5
promulgated under the Securities Exchange Act of 1934, as amended (or any
successor provision to such rule) (the “Rule”).

 

(g) In no event shall the Information Agent be deemed to make any representation
in respect of the content of the NRSRO Website or compliance of the NRSRO
Website with the Indenture, the Rule, or any other law or regulation.

 

(h) The Information Agent shall not be responsible or liable for the
dissemination of any identification numbers or passwords for the NRSRO Website,
including by the Issuer, the Rating Agency, the NRSROs, any of their respective
agents or any other Person. Additionally, the Information Agent shall not be
liable for the use of any information posted on the NRSRO Website, whether by
the Issuer, the Investment Manager, the Rating Agency, the NRSROs or any other
third party that may gain access to the NRSRO Website or the information posted
thereon.

 

(i) In no event shall the Information Agent be responsible for creating or
maintaining the NRSRO Website or the Posting Email Account. The Information
Agent shall have no liability for any failure, error, malfunction, delay, or
other circumstances beyond the control of the Information Agent, associated with
the NRSRO Website or the Posting Email Account.

 

(j) The Information Agent shall not, and shall have no obligation to, engage in
or respond to any oral communications, in connection with the initial credit
rating of the Notes or the credit rating surveillance of the Notes, with the
Rating Agency or any of its officers, directors, employees, agents or attorneys.

 

(k) To the extent the entity acting as the Collateral Administrator is also
acting as the Information Agent, the rights, privileges, immunities and
indemnities of the Collateral Administrator set forth herein and the Indenture
shall also apply to it acting as the Information Agent.

 

4. Compensation. The Issuer agrees to pay, and the Collateral Administrator
shall be entitled to receive, as compensation for the Collateral Administrator’s
performance of the duties called for herein, including those of the Information
Agent, the amounts set forth in a separate fee letter between the Issuer and the
Collateral Administrator, subject to the Priority of Payments.

 

6

 

5. Limitation of Responsibility of the Collateral Administrator. (a) The
Collateral Administrator will have no responsibility under this Agreement other
than to render the services called for hereunder in good faith and without
willful misconduct, gross negligence, reckless disregard or bad faith. The
Collateral Administrator shall incur no liability to anyone in acting upon any
signature, instrument, statement, notice, resolution, request, direction,
consent, order, certificate, report, opinion, bond or other document or paper
reasonably believed by it to be genuine and reasonably believed by it to be
signed by the proper party or parties. Subject to the provisions of Section 12,
the Collateral Administrator may exercise any of its rights or powers hereunder
or perform any of its duties hereunder either directly or by or through agents
or attorneys, and the Collateral Administrator shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed
hereunder with due care by it. The Collateral Administrator shall not be liable
for errors in judgment made by it in good faith unless it was grossly negligent
in ascertaining pertinent facts. The Collateral Administrator shall not be
deemed to have notice or knowledge of any Event of Default unless an Authorized
Officer of the Collateral Administrator has actual knowledge thereof or unless
written notice thereof is received by an Authorized Officer of Collateral
Administrator. The Collateral Administrator shall not be required to risk or
expend its own funds in performing its obligations hereunder. The Collateral
Administrator shall have no responsibility or liability for (i) preparing,
recording, filing, re-recording or refiling any financing statement,
continuation statement, document, instrument or other notice in any public
office at any time or times, (ii) the correctness of any such financing
statement, continuation statement, document or instrument or other such notice,
(iii) taking any action to perfect or maintain the perfection of any security
interest granted to the Secured Party or otherwise or (iv) the validity or
perfection of any such lien or security interest. Neither the Collateral
Administrator nor any of its affiliates, directors, officers, shareholders,
agents or employees will be liable to the Collateral Manager, the Issuer or
others, except by reason of acts or omissions constituting bad faith, willful
misconduct, gross negligence or reckless disregard in the performance of the
Collateral Administrator’s duties hereunder. Anything in this Agreement
notwithstanding, in no event shall the Collateral Administrator be liable for
special, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Collateral
Administrator has been advised of such loss or damage and regardless of the form
of action. Subject to Section 13 hereof, the Issuer will reimburse, indemnify
and hold harmless the Collateral Administrator, and its affiliates, directors,
officers, shareholders, members, agents and employees with respect to all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature (including the reasonable fees and expenses of counsel and other experts)
in respect of or arising from any acts or omissions performed or omitted by the
Collateral Administrator, its affiliates, directors, officers, shareholders,
members, agents or employees hereunder in good faith and without willful
misconduct or gross negligence in the performance of its duties hereunder.

 

(b) The Collateral Administrator will reimburse, indemnify and hold harmless the
Issuer and its respective affiliates, directors, officers, shareholders,
members, managers, agents and employees with respect to all expenses, losses,
damages, liabilities, demands, charges and claims of any nature (including the
reasonable fees and expenses of counsel) to the extent arising out of any acts
or omissions performed or omitted by the Collateral Administrator or any
employees, agents or subcontractors thereof, in bad faith or constituting
willful misconduct or gross negligence in the performance of the Collateral
Administrator’s duties hereunder.

 

7

 

(c) In connection with the aforesaid indemnification provisions, upon reasonable
prior notice, any indemnified party will afford to the applicable indemnifying
party the right, in its sole discretion and at its sole expense, to assume the
defense of any claim, including, but not limited to, the right to designate
counsel reasonably acceptable to the indemnified party and to control all
negotiations, litigation, arbitration, settlements, compromises and appeals of
such claim; provided, that if the indemnifying party assumes the defense of such
claim, it shall not be liable for any fees and expenses of counsel for any
indemnified party incurred thereafter in connection with such claim except that
if such indemnified party reasonably determines that counsel designated by the
indemnifying party has a conflict of interest, such indemnifying party shall pay
the reasonable fees and disbursements of one counsel (in addition to any local
counsel) separate from its own counsel for all indemnified parties in connection
with any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances; and
provided, further, that prior to entering into any final settlement or
compromise, such indemnifying party shall seek the consent of the indemnified
party and use its best efforts in the light of the then prevailing circumstances
(including, without limitation, any express or implied time constraint on any
pending settlement offer) to obtain the written consent of such indemnified
party as to the terms of settlement or compromise. If an indemnified party does
not consent to the settlement or compromise within a reasonable time under the
circumstances, the indemnifying party shall not thereafter be obligated to
indemnify the indemnified party for any amount in excess of such proposed
settlement or compromise.

 

6. No Joint Venture. Nothing contained in this Agreement (i) shall constitute
the Collateral Administrator, the Issuer and the Collateral Manager as members
of any partnership, joint venture, association, syndicate, unincorporated
business or other separate entity, (ii) shall be construed to impose any
liability as such on any of them or (iii) shall be deemed to confer on any of
them any express, implied or apparent authority to incur any obligation or
liability on behalf of the others.

 

7. Term. This Agreement shall continue in effect so long as the Indenture
remains in effect with respect to the Notes, unless this Agreement has been
previously terminated in accordance with Section 8 hereof; provided, that the
Collateral Manager and the Collateral Administrator shall be released from their
respective obligations hereunder upon such party’s ceasing to act as Collateral
Manager or as Collateral Administrator, as applicable. Notwithstanding the
foregoing, the indemnification obligations of the Issuer and Collateral
Administrator under Section 5 hereof shall survive the termination of this
Agreement, the resignation or removal of the Collateral Administrator or the
release of any party hereto with respect to matters occurring prior to such
termination, resignation, removal or release.

 

8. Termination.

 

(a) This Agreement may be terminated without cause by any party hereto upon not
less than 60 days’ prior written notice to each other party hereto.

 

(b) If any time prior to the payment in full of the Notes, BNY shall resign or
be removed as Trustee under the Indenture, such resignation or removal shall be
deemed a resignation or removal of the Collateral Administrator hereunder
(without any requirement for notice pursuant to Section 8(e) hereof).

 

8

 

(c) At the option of the Collateral Manager or the Issuer, this Agreement shall
be terminated promptly upon written notice of termination from the Collateral
Manager or the Issuer to the Collateral Administrator, and the Issuer or the
Collateral Manager, as applicable, if any of the following events shall occur:

 

(i) the Collateral Administrator shall default in any material respect in the
performance of any of its duties under this Agreement and shall not cure such
default within thirty days (or, if such default cannot be cured in such time,
shall not give within thirty days such assurance of cure as shall be reasonably
satisfactory to the Collateral Manager and the Issuer);

 

(ii) the Collateral Administrator is dissolved (other than pursuant to a
consolidation, amalgamation or merger) or has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger);

 

(iii) a court having jurisdiction in the premises shall enter a decree or order
for relief in respect of the Collateral Administrator in any involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or appoint a receiver, conservator, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of the Collateral
Administrator or for any substantial part of its property, or order the
winding-up or liquidation of its affairs; or

 

(iv) the Collateral Administrator shall commence a voluntary case under
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case under any such law, or shall consent to the appointment of or taking
possession by a receiver, conservator, liquidator, assignee, trustee, custodian,
sequestrator (or similar official) of the Collateral Administrator or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due.

 

If any of the events specified in clauses (ii), (iii) or (iv) of this Section
8(c) shall occur, the Collateral Administrator shall give written notice thereof
to the Collateral Manager and the Issuer within five Business Days after the
happening of such event.

 

(d) Except when the Collateral Administrator shall be removed pursuant to
subsection (c) of this Section 8, no removal or resignation of the Collateral
Administrator shall be effective until (i) a successor Collateral Administrator
has been appointed by the Issuer with the consent of the Collateral Manager and
(ii) such successor Collateral Administrator shall have agreed in writing to be
bound by the terms of this Agreement in the same manner as the Collateral
Administrator is bound hereunder. If a successor Collateral Administrator does
not take office within 90 days after the retiring Collateral Administrator
resigns or is removed, the retiring Collateral Administrator, the Issuer, the
Collateral Manager or the holders of a Majority of the Controlling Class may
petition a court of competent jurisdiction for the appointment of a successor
Collateral Administrator.

 

9

 

(e) Notwithstanding the foregoing, the Collateral Administrator may resign its
duties hereunder without any requirement that a successor collateral
administrator be obligated hereunder and without any liability for further
performance of any duties hereunder upon at least 90 days’ prior written notice
to the Collateral Manager and the Issuer of termination upon the occurrence of
either of the following events and the failure to cure such event within such 90
day notice period: (i) failure of the Issuer to pay any of the amounts specified
in Section 4 within 90 days after such amount is due pursuant to Section 4
hereof or (ii) failure of the Issuer to provide any indemnity payment or expense
reimbursement to the Collateral Administrator required under Section 5 hereof
within 90 days of the receipt by the Collateral Manager or the Issuer of a
written request for such payment or reimbursement.

 

(f) The parties hereto further agree that upon any resignation or removal of BNY
as Trustee under the Indenture, the effectiveness thereof shall likewise
immediately and automatically be deemed to constitute a resignation or removal,
as the case may be, of BNY as Collateral Administrator under this Agreement and
the Issuer shall replace the Collateral Administrator. If within five Business
Days the Issuer has not found a successor Collateral Administrator, the
successor Trustee shall automatically become the Collateral Administrator under
this Agreement. Any such successor Trustee shall be required to agree to assume
the duties of the Collateral Administrator under the terms and conditions of
this Agreement in its acceptance of appointment as successor Trustee.

 

9. Representations and Warranties.

 

(a) The Issuer hereby represents and warrants to the Collateral Administrator
and the Collateral Manager as follows:

 

(i) the Issuer has been duly organized and is validly existing and in good
standing under the laws of the State of Delaware and has the full power and
authority to execute, deliver and perform this Agreement and all obligations
required hereunder and has taken all necessary action to authorize this
Agreement on the terms and conditions hereof, the execution, delivery and
performance of this Agreement and the performance of all obligations imposed
upon it hereunder. Except for those which have already been obtained, given or
effected, as the case may be, no consent of any other Person including, without
limitation, shareholders, directors, members, managers and creditors of the
Issuer, and no license, permit, approval or authorization of, exemption by,
notice or report to, or registration, filing or declaration with, any
governmental authority is required by the Issuer in connection with this
Agreement or the execution, delivery, performance, validity or enforceability of
this Agreement and the obligations imposed upon it hereunder. This Agreement
constitutes, and each instrument or document required hereunder, when executed
and delivered by the Issuer hereunder, will constitute, the legally valid and
binding obligations of the Issuer enforceable against the Issuer in accordance
with their terms subject, as to enforcement, (A) to the effect of bankruptcy,
insolvency or similar laws affecting generally the enforcement of creditors’
rights as such laws would apply in the event of any bankruptcy, receivership,
insolvency or similar event applicable to the Issuer and (B) to general
equitable principles (whether enforceability of such principles is considered in
a proceeding at law or in equity); and

 

10

 

(ii) the execution, delivery and performance by the Issuer of this Agreement and
the documents and instruments required hereunder will not violate any provision
of any existing law or regulation binding on the Issuer, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Issuer, or the governing instruments of, or any securities issued by, the
Issuer or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Issuer is a party or by which the Issuer
or any of its assets may be bound, the violation of which would have a material
adverse effect on the business, operations, assets or financial condition of the
Issuer and will not result in, or require, the creation or imposition of any
lien on any of its property, assets or revenues pursuant to the provisions of
any such mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

 

(b) The Collateral Manager hereby represents and warrants to the Collateral
Administrator and the Issuer as follows:

 

(i) the Collateral Manager is a corporation and has been duly formed and is
validly existing and in good standing under the laws of the State of Maryland
and has the full power and authority to execute, deliver and perform this
Agreement and all obligations required hereunder and has taken all necessary
action to authorize this Agreement on the terms and conditions hereof, the
execution, delivery and performance of this Agreement and the performance of all
obligations imposed upon it hereunder. Except for those which have already been
obtained, given or effected, as the case may be, no consent of any other Person
including, without limitation, members, managers and creditors of the Collateral
Manager, and no license, permit, approval or authorization of, exemption by,
notice or report to, or registration, filing or declaration with, any
governmental authority is required by the Collateral Manager in connection with
this Agreement or the execution, delivery, performance, validity or
enforceability of this Agreement and the obligations imposed upon it hereunder,
other than those which have been obtained or made. This Agreement constitutes,
and each instrument or document required hereunder, when executed and delivered
by the Collateral Manager hereunder, will constitute, the legally valid and
binding obligations of the Collateral Manager enforceable against the Collateral
Manager in accordance with their terms subject, as to enforcement, (A) to the
effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency or similar event applicable to the
Collateral Manager and (B) to general equitable principles (whether
enforceability of such principles is considered in a proceeding at law or in
equity); and

 

(ii) the execution, delivery and performance by the Collateral Manager of this
Agreement and the documents and instruments required hereunder will not violate
any provision of any existing law or regulation binding on the Collateral
Manager, or any order, judgment, award or decree of any court, arbitrator or
governmental authority binding on the Collateral Manager, or the governing
instruments of, or any securities issued by, the Collateral Manager or of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Collateral Manager is a party or by which the
Collateral Manager or any of its assets may be bound, the violation of which
would have a material adverse effect on the business, operations, assets or
financial condition of the Collateral Manager and will not result in, or
require, the creation or imposition of any lien on any of its property, assets
or revenues pursuant to the provisions of any such mortgage, indenture, lease,
contract or other agreement, instrument or undertaking.

 

11

 

(c) The Collateral Administrator hereby represents and warrants to the
Collateral Manager and the Issuer as follows:

 

(i) the Collateral Administrator is a limited purpose national banking
association with trust powers duly organized and validly existing under the laws
of the United States of America and has full power and authority to execute,
deliver and perform this Agreement and all obligations required hereunder and
has taken all necessary corporate action to authorize this Agreement on the
terms and conditions hereof, the execution, delivery and performance of this
Agreement and all obligations required hereunder. Except for those which have
already been obtained, given or effected, as the case may be, no consent of any
other Person including, without limitation, stockholders and creditors of the
Collateral Administrator, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required by the Collateral Administrator in
connection with this Agreement or the execution, delivery, performance, validity
or enforceability of this Agreement and the obligations imposed upon it
hereunder. This Agreement constitutes, and each instrument and document required
hereunder, when executed and delivered by the Collateral Administrator
hereunder, will constitute, the legally valid and binding obligations of the
Collateral Administrator enforceable against the Collateral Administrator in
accordance with their terms subject, as to enforcement, (A) to the effect of
bankruptcy, insolvency or similar laws affecting generally the enforcement of
creditors’ rights as such laws would apply in the event of any bankruptcy,
receivership, insolvency or similar event applicable to the Collateral
Administrator and (B) to general equitable principles (whether enforceability of
such principles is considered in a proceeding at law or in equity); and

 

(ii) the execution, delivery and performance by the Collateral Administrator of
this Agreement and the documents and instruments required hereunder will not
violate any provision of any existing law or regulation binding on the
Collateral Administrator, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Collateral Administrator, or
the certificate or articles of association or incorporation or by-laws of the
Collateral Administrator or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which the Collateral Administrator is a
party or by which the Collateral Administrator or any of its assets may be
bound, the violation of which would have a material adverse effect on the
business, operations, assets or financial condition of the Collateral
Administrator and will not result in, or require, the creation or imposition of
any lien on any of its property, assets or revenues pursuant to the provisions
of any such mortgage, indenture, lease, contract or other agreement, instrument
or undertaking.

 

12

 

10. Amendments. This Agreement may not be amended, changed, modified or
terminated (except as otherwise expressly provided herein) except by the
Collateral Manager, the Issuer and the Collateral Administrator in writing.

 

11. Governing Law. THIS AGREEMENT AND ALL DISPUTES ARISING OUT OF OR RELATING
THERETO SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

12. Notices. All notices, requests, directions and other communications
permitted or required hereunder shall be in writing and shall be deemed to have
been duly given when received.

 

If to the Collateral Administrator, to:

 

The Bank of New York Mellon Trust Company, National Association

601 Travis, 16th Floor

Houston, TX 77002

Attention: Global Corporate Trust – TICC CLO 2012-1 LLC

Fax: (713) 483-6001

 

If to the Issuer, to:

 

TICC CLO 2012-1 LLC

8 Sound Shore Drive, Suite 255

Greenwich, CT 06830

Attention: Saul Rosenthal

Fax: (203) 983-5290

 

If to the Collateral Manager, to:

 

TICC Capital Corp.

8 Sound Shore Drive, Suite 255

Greenwich, CT 06830

Attention: Saul Rosenthal

Fax: (203) 983-5290

 

Except as otherwise provided herein, the Collateral Administrator agrees to
accept and act upon instructions or directions pursuant to this Agreement sent
by unsecured e-mail, facsimile transmission or other similar unsecured
electronic methods. If the Issuer or the Collateral Manager elects to give the
Collateral Administrator e-mail or facsimile instructions (or instructions by a
similar electronic method) and the Collateral Administrator in its discretion
elects to act upon such instructions, the Collateral Administrator’s reasonable
understanding of such instructions shall be deemed controlling. The Collateral
Administrator shall not be liable for any losses, costs or expenses arising
directly or indirectly from the Collateral Administrator’s reliance upon and
compliance with such instructions notwithstanding such instructions conflict or
are inconsistent with a subsequent written instruction. Any notice, instruction
or other instrument required or permitted to be given hereunder may be delivered
in person to the offices of the parties as set forth herein during normal
business hours, or delivered prepaid registered mail or by telex, electronic
mail, cable or facsimile to the parties at the following addresses or such other
address as may be notified by either party from time to time.

 

13

 

13. Successors and Assigns. (a) This Agreement shall inure to the benefit of,
and be binding upon, the successors and assigns of each of the Collateral
Manager, the Issuer and the Collateral Administrator; provided, however, that
the Collateral Administrator may not assign its rights and obligations hereunder
without the prior written consent of the Collateral Manager and the Issuer,
except that the Collateral Administrator may delegate to, employ as agent, or
otherwise cause any duty or obligation hereunder to be performed by, any
Affiliate of the Collateral Administrator or its successors without the prior
written consent of the Collateral Manager and the Issuer, provided that the
Collateral Administrator shall remain directly liable to the Issuer for the
performance of its duties hereunder.

 

(b) Notwithstanding the provisions of Section 13(a) hereof, any Person or bank
into which the Collateral Administrator may be merged or converted or with which
it may be consolidated, or any Person or bank resulting from any merger,
conversion or consolidation to which the Collateral Administrator shall be a
party, or any Person or bank succeeding to all or substantially all of the
corporate trust business of the Collateral Administrator, shall be the successor
of the Collateral Administrator hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto and
without the consent of any other party hereto.

 

14. Bankruptcy Non-Petition and Limited Recourse. Notwithstanding any other
provision of this Agreement, (i) the Collateral Administrator and the Collateral
Manager may not, prior to the date which is one year and one day (or the
applicable preference or fraudulent conveyance period then in effect plus one
day) after the payment in full of all the Notes, institute against, or join any
other Person in instituting against the Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings, or other
proceedings under United States federal or state bankruptcy laws, or any similar
laws, (ii) the Issuer’s obligations hereunder will be solely the company
obligations of the Issuer, and the Collateral Administrator and the Collateral
Manager will not have any recourse to any of the directors, officers, employees,
members, managers, governors or Affiliates of the Issuer with respect to any
claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby and (iii) the obligations
of the Issuer hereunder shall be limited to the net proceeds of the Collateral
(if any), and following realization of the Collateral and its application in
accordance with the Indenture, any outstanding obligations of the Issuer
hereunder, and any claims in respect thereof, shall be extinguished and shall
not thereafter revive. This Section 14 shall survive the termination of this
Agreement.

 

14

 

15. Counterparts. This Agreement may be executed in any number of counterparts
(including email or PDF), each of which shall be deemed to be an original, but
all of which together shall constitute but one and the same instrument.

 

16. Conflict with the Indenture. If this Agreement shall require that any action
be taken with respect to any matter and the Indenture shall require that a
different action be taken with respect to such matter, and such actions shall be
mutually exclusive, or if this Agreement should otherwise conflict with the
Indenture, the Indenture shall govern.

 

17. Assignment of Issuer’s Rights. The parties hereto hereby acknowledge the
Issuer’s Grant pursuant to the Indenture of its right, title and interest in, to
and under this Agreement.

 

18. Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement or any matter between the parties arising under or in connection
with this Agreement (“Proceedings”), the parties hereto hereby irrevocably
submit to the non-exclusive jurisdiction of any New York State or Federal court
sitting in the Borough of Manhattan in the City of New York and any appellate
court thereof in any Proceeding arising out of or relating to this Agreement,
and the parties hereby irrevocably agree that all claims in respect of any such
Proceeding may be heard and determined in any such New York State or Federal
court. The parties hereby irrevocably waive, to the fullest extent that they may
legally do so, the defense of an inconvenient forum to the maintenance of such
Proceeding. Nothing in this Agreement precludes any of the parties from bringing
Proceedings in any other jurisdiction, nor will the bringing of Proceedings in
any one or more jurisdictions preclude the bringing of Proceedings in any other
jurisdiction. The parties irrevocably consent to the service of process in any
Proceeding by the mailing or delivery of copies of such process as set forth in
Section 12 hereof. The parties agree that a final non-appealable judgment in any
such Proceeding shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by law.

 

19. Waiver of Jury Trial. EACH OF THE ISSUER, THE COLLATERAL ADMINISTRATOR AND
THE COLLATERAL MANAGER HEREBY knowingly, voluntarily and intentionally waives
(to the extent permitted by applicable law) any rights it may have to a trial by
jury in respect of any litigation based hereon, or arising out of, under, or in
connection with, this Agreement, the Securities or any other related documents,
or any course of conduct, course of dealing, statements (whether verbal or
written), or actions of the Collateral Administrator, the COLLATERAL Manager or
the Issuer. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ISSUER, THE
COLLATERAL ADMINISTRATOR AND THE COLLATERAL MANAGER ENTERING INTO THIS
AGREEMENT.

 

20. Waiver. No failure on the part of any party hereto to exercise and no delay
in exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

15

 

21. Survival. Notwithstanding any term herein to the contrary, all
indemnifications set forth or provided for in this Agreement, together with
Sections 14, 16, 18 and 19 of this Agreement, shall survive the termination of
this Agreement and the resignation or removal of the Collateral Administrator.

 

22. Force Majeure. In no event shall the Collateral Administrator be responsible
or liable after the exercise of reasonable diligence for any failure or delay in
the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services, it being understood that the Collateral
Administrator shall use reasonable best efforts which are consistent with
accepted practices in the industry to maintain performance.

 

23. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective only to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

 

[Signature Page Follows]

 

 

 

SK 02662 1041 1305640 v4

16

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Administration Agreement to be executed effective as of the day first above
written.

 

 

 

TICC CLO 2012-1 LLC, as Issuer

 

By: TICC Capital Corp.,

its designated manager

 

 

By:

Name:

Title:

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, as Collateral
Administrator

 

 

By:

Name:

Title:

 

 

 

TICC CAPITAL CORP., as Collateral Manager

 

 

By:

Name:

Title:

 

 

17

 



 